            Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 JTH TAX LLC d/b/a LIBERTY TAX
 SERVICE f/k/a JTH TAX, INC.,

         Plaintiff,                                 CIVIL ACTION NO. ______

 v.

 DENNIS DASILVA AND DDS GROUP
 INC.,

         Defendants.


        VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

       Plaintiff JTH Tax LLC d/b/a Liberty Tax Service f/k/a JTH Tax, Inc. (“Liberty” or

“Plaintiff”), for its Verified Complaint against Defendants Dennis DaSilva (“Mr. DaSilva”) and

DDS Group Inc. (“DDS”), alleges the following:

                                      INTRODUCTION

       1.       Mr. DaSilva was a Liberty Tax franchisee until Liberty recently terminated his

franchise agreement because Defendant owes Liberty more than $500,000 in overdue royalties and

loans, and he did not renew his franchise agreement. Mr. DaSilva operated the franchise business

through his company, the co-defendant DDS. Mr. DaSilva was the sole owner of a Liberty Tax

Service® franchise, with a twenty-five mile designated territory in and around Hyannis,

Massachusetts (the “Territory”), and a principal office at 1 Barnstable Road, Hyannis,

Massachusetts (the “Franchise Location”). Since the termination of the Franchise Agreement,

Defendants have continued to operate a tax preparation businesses in competition with Liberty at

the former Franchise Location, in violation of the post-termination non-competition and non-

solicitation provisions set forth in Mr. DaSilva’s Liberty Tax Service® Franchise Agreement.
            Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 2 of 21




       2.       Further, Mr. DaSilva has refused to honor his contractual commitments to Liberty.

Based on his failure to return Liberty’s confidential information and operating a competing business

out of the Franchise Location, Liberty is informed and believes that Defendants are using Liberty’s

trade secrets, customer lists, customer email addresses, and other confidential information to call

upon and solicit Liberty’s customers in the operation of a competing tax preparation business in

violation of the post-termination provisions of the Franchise Agreement and applicable Virginia

state law. Liberty seeks an immediate injunction requiring Mr. DaSilva to comply with the post-

termination obligations under the Franchise Agreement, and prohibiting him from operating his

competing business in violation of his non-competition and non-solicitation covenants.

                                             PARTIES

       3.       Plaintiff Liberty is a Delaware limited liability company with its principal place of

business at 1716 Corporate Landing Parkway, Virginia Beach, Virginia 23454.

       4.       Defendant Mr. DaSilva is a citizen of the State of Massachusetts, with a last known

residential address of 10 Lawton Lane, West Barnstable, Massachusetts 02601.

       5.       Defendant DDS Group Inc. is a Massachusetts corporation, with a principal office

at 1 Barnstable Road, Hyannis, Massachusetts 02601.

                                 JURISDICTION AND VENUE

       6.       This Court has personal jurisdiction over the Defendants because Mr. DaSilva is a

Massachusetts resident and DDS is a Massachusetts corporation.

       7.       This Court has original (federal question) subject matter jurisdiction over this claim

pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836, et seq., and

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because they

form part of the same case or controversy as the claims under the DTSA.




                                                  2
               Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 3 of 21




          8.       This Court is the proper venue for this action pursuant to 28 U.S.C. §§ 1391(b)(1)

and (2), because Defendant is a Massachusetts resident and a substantial part of the events or

omissions giving rise to the claims occurred in Massachusetts.

                                     FACTUAL BACKGROUND

Liberty Franchise System:

          9.       Liberty is the franchisor of Liberty Tax Service® income tax preparation service

centers located throughout the United States, including the State of Massachusetts.

          10.      Liberty owns the federally-registered Liberty Tax Service® trademarks, service

marks, logos and derivations thereof (the “Marks”), and has spent substantial time and money

advertising and promoting the distinctive and well-known Liberty Tax Service® system, which

sells income tax preparation and filing services and products to the public under the Marks.

Franchisees license the Marks pursuant to Franchise Agreement.

          11.      Pursuant to the terms of Franchise Agreement, Liberty discloses in confidence

certain confidential information and trade secrets, including Liberty’s confidential Operations

Manual, methods of operation of franchise, customer information and records, and marketing

information, to franchisees.

          12.      Liberty has grown to be one of the largest tax preparation franchises in the United

States.

          13.      Liberty plays an important role in the local Virginia Beach, Virginia economy, as

well as nation-wide, with a network of over 21,000 tax preparers.

          14.      Liberty’s busiest time of year are the months of January through April, during

which time Liberty generates approximately 90% of its annual revenue.




                                                    3
          Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 4 of 21




Obligations under the Franchise Agreement:

       15.     Mr. DaSilva entered into a franchise agreement with Liberty for the Territory,

designated as MA034, in and around Hyannis, Massachusetts, on September 29, 2010. On August

20, 2015, Mr. DaSilva entered into another franchise agreement for the Territory, effectively

renewing the franchise for another five-year term. A true copy of the August 20, 2015 franchise

agreement (the “Franchise Agreement”) is attached hereto as Exhibit A. Mr. DaSilva operated a

tax preparation business under the Franchise Agreement (the “Franchised Business”) from the

Franchise Location, 1 Barnstable Road, Hyannis Massachusetts.           The term of the Franchise

Agreement is five years with specific terms for renewal. Id. § 2(a), (b). Virginia law governs all

claims that relate to or arise out of the Franchise Agreement. Ex. A, § 17(a).

       16.     In exchange for Liberty’s grant of a franchise allowing him to “operate a tax return

preparation business using Liberty’s system and Liberty’s Marks within the Territory,” and

specifically at the Franchised Business, Mr. DaSilva agreed to certain obligations while operating

under the Franchise Agreement, as well as post-termination. Ex. A, § 1.

       17.     Pursuant to the Franchise Agreement, Liberty provided Mr. DaSilva with training

in franchise operation, marketing, advertising, sales, and business systems. Mr. DaSilva also

received a copy of Liberty’s confidential operating, marketing, and advertising materials, which

are not available to the public or to anyone who is not part of Liberty’s business system. Mr.

DaSilva agreed to keep these materials confidential.

       18.     In Section 4(d) of the Franchise Agreement, Mr. DaSilva agreed to pay Liberty

certain royalties and fees.

       19.     Section 6(g) of the Franchise Agreement obligated Mr. DaSilva to “use the software

that Liberty provides” and provided that he “may not use, install or have any other federal or state




                                                 4
          Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 5 of 21




personal income tax return preparation or electronic filing software on any computer used in the

Franchised Business, without Liberty’s prior written consent.”

       20.     Section 9 of the Franchise Agreement sets forth Mr. DaSilva’s post-termination

obligations, including, inter alia, the obligation to immediately: (1) pay Liberty all amounts due;

(2) transfer to Liberty all telephone numbers used in relation to the Franchised Business; (3) deliver

to Liberty any original and all copies of information containing the names, addresses, e-mail

addresses, or phone numbers of customers of the Franchises Business; (4) deliver to Liberty

original and all copies of customer tax returns, files and records; (5) return all copies of Liberty’s

confidential Operations Manual; and (6) adhere to the Franchise Agreement’s post-termination

non-competition and non-solicitation covenants.

       21.     Section 10(a) of the Franchise Agreement is an in-term covenant not to compete,

which provides that, during the term of the Franchise Agreement, Mr. DaSilva agreed “not to

directly or indirectly, for a fee or charge, in the United States or Canada, prepare or electronically

file income tax returns, or offer Financial Products, except, if applicable, in your capacity as a

SiempreTax or Liberty Tax Service franchisee pursuant to a valid SiempreTax or Liberty franchise

agreement.” See Ex. A.

       22.     Section 10(b) of the Franchise Agreement is a post-termination covenant not to

compete, under which: “[f]or a period of two (2) years following the termination, expiration,

transfer or other disposition of the Franchised Business . . . [Mr. DaSilva] agree[d] not to directly

or indirectly, for a fee or charge, prepare or electronically file income tax returns . . . within the

Territory or within a twenty-five (25) miles of the boundaries of the Territory.” See Ex. A.

       23.     Section 10(d) of the Franchise Agreement is a non-solicitation covenant, which Mr.

DaSilva agreed that “[f]or a period of two (2) years following the… termination… of the Franchise




                                                  5
           Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 6 of 21




Business… [he would] not, within the Territory or within twenty-five (25) miles of the boundaries

of the Territory, directly or indirectly, solicit any person or entity served by any of your prior

Liberty offices within the last twelve (12) months that [he was] a Liberty franchisee, for the

purpose of offering such person or entity, for a fee or charge, income tax preparation, electronic

filing of tax returns, or Financial Products.” Id.

       24.     The in-term non-competition covenant contained in Section 10(a) of the Franchise

Agreement is necessary to protect Liberty’s legitimate, protectable interest in their respective

franchise businesses, including but not limited to:

       A.      Maintaining and protecting Liberty’s goodwill and customer loyalty;

       B.      Retaining customer relationships;

       C.      Liberty’s customer lists, customer identification, tax returns, and other confidential
               information; and

       D.      Preserving Liberty’s ability to facilitate the operation of Liberty franchises where
               the Franchise Location is currently located.

       25.     In Section 10(h) of the Franchise Agreement, Mr. DaSilva agreed, “that the

provisions of Section 10 are reasonable, valid and not contrary to the public interest.” To that end,

Mr. DaSilva agreed to “waive all defenses to the strict enforcement of Section 10,” and further

agreed that “Liberty is entitled to a temporary restraining order, preliminary and/or permanent

injunction for any breach of duties under any of the non-monetary obligations of Sections 9 and

10.” Id.

       26.     In Section 10(i) of the Franchise Agreement, Mr. DaSilva agreed that “[t]he

covenants contained in Section 10 shall survive any termination or expiration of this Agreement.”

Id.




                                                     6
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 7 of 21




       27.     In Section 12 of the Franchise Agreement, Mr. DaSilva acknowledged that

information provided by Liberty to him regarding, among other things, Liberty’s Marks, methods,

techniques, formats, specifications, procedures, information, systems, and customer and marketing

information was confidential, and was to be used only in connection with the operation of the

Franchise Locations. Id. Pursuant to Sections 12(a) and (c) of the Franchise Agreement, Contreras

agreed to refrain from interfering with or attempting to interfere with any of the business

relationships or advantages of Plaintiffs and the Marks, and from using for his benefit any

confidential information from Plaintiffs’ proprietary manuals and business system, following

transfer, termination, expiration or nonrenewal of the Franchise Agreement.

Overdue Royalties and Loan Payments and Guaranty Obligation:

       28.     For the past several years, Mr. DaSilva failed to pay royalties due to Liberty under

§ 4(d) of the Franchise Agreement, resulting in a delinquency of $507,728.21.

       29.     On September 29, 2010, Mr. DaSilva signed the promissory note attached hereto

as Exhibit B (the “Promissory Note”), under which he promised to pay $40,000 plus interest to

Liberty as provided in the Promissory Note. Mr. DaSilva defaulted under the Promissory Note,

and currently owes at least $13,367, plus continuing interest, under the Promissory Note.

       30.     On December 11, 2014, Mr. DaSilva signed the Accounts and Notes Receivable

Guaranty Agreement attached hereto as Exhibit C (the “Guaranty”), under which Mr. DaSilva

guaranteed a $52,500 promissory note that the primary obligor executed in favor of Liberty when

that individual purchased from Mr. DaSilva another Liberty franchise business located in Revere,

Massachusetts (not the Franchised Location at issue in this action). The primary obligor

defaulted under that promissory note and Mr. DaSilva now owes at least $28,508, plus

continuing interest, to Liberty pursuant to the Guaranty.




                                                 7
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 8 of 21




Termination of the Franchise Agreement:

       31.     The Franchise Agreement term expired on or about August 20, 2020.                On

November 19, 2020, Liberty sent a “Notice to Cure Default” to Mr. DaSilva advising that the

Franchise Agreement would be terminated if he did not execute renewal documents that Liberty

had sent to him. Liberty also sent separate “Notice to Cure Default” notices based on Mr.

DaSilva’s breaches of the Franchise Agreement including his failure to pay over $550,000 that he

owed Liberty (for overdue royalties, promissory note and guaranty obligations), his failure to

submit a budget, his failure to provide Liberty with profit and loss statements, and his failure to

properly advertise Liberty services.

       32.     On or about December 21, 2020, Liberty terminated the Franchise Agreement by

sending Mr. DaSilva a notice pursuant to Section 8(c) of the Franchise Agreement. A true copy

of the Termination Notice is attached hereto as Exhibit D. Liberty reminded Mr. DaSilva of his

post-termination obligations, including but not limited to the covenant not to compete, and to

return to Liberty all paper and electronic files and customer information.

Trade Secret Misappropriation, Unfair Competition, and Breach of Non-Competition and
Non-Solicitation Covenants:

       33.     Upon the non-renewal and termination of the Franchise Agreement, Mr. DaSilva

failed to: (1) pay to Liberty all amounts owning; (2) transfer to Liberty all telephone numbers used

in relation to the Franchised Business; (3) deliver to Liberty any original and all copies of

information containing the names, addresses, e-mail addresses, or phone numbers of customers of

the Franchises Business; (4) deliver to Liberty any original and all copies of customer tax returns,

files and records; and (5) return all copies of Liberty’s confidential Operations Manual.

       34.     On December 18, 2020, Ariana Murrell – the Liberty franchisee for a neighboring

territory – visited Mr. DaSilva’s former MA034 Franchise Location at 1 Barnstable Road in



                                                 8
          Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 9 of 21




Hyannis, and informed Liberty that the office now bore DDS signage. Ms. Murrell supplied

Liberty with photographs, attached hereto as Exhibit E, depicting DDS signage at the former

Franchise Location.

        35.     Upon information and belief, Mr. DaSilva has at all times maintained possession

and control over the office at the Franchise Location.

        36.     According to information publicly available from the Massachusetts Secretary of

the Commonwealth, Corporations Division, Mr. DaSilva is the President, Treasurer, Secretary and

Director of DDS Group Inc. A true copy of the most recent Annual Report, which DDS filed on

October 26, 2020 is attached hereto as Exhibit F. The principal office of DDS is at the same

address as the former Franchise Location.

        37.     All commercial tax return businesses are required to have an Electronic Filing

Identification Number (“EFIN”) issued by the Internal Revenue Service (“IRS”) for each business

location they own and operate. An EFIN allows the IRS to monitor, track, and regulate who is

electronically filing tax returns.

        38.     The IRS publishes a public database of all EFIN in the United States for that tax

year. The database includes the legal name, fictitious name, address, phone number, application

submission date, and corresponding tax office return count, among other information.

        39.     According to the IRS’s database, DDS’s registered business address is the

Franchise Location and registered phone number at the Franchise Location is 508-790-1543. This

is the same phone number Mr. DaSilva used in connection with the Franchised Business and failed

to transfer to Liberty upon termination.

        40.     At least as of December 18, 2020, DDS had a website publicly promoting DDS,

claiming that “DDS has prepared over 15,000 tax returns,” and advertising tax preparation services




                                                9
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 10 of 21




at the former Franchise Location. True copies of screenshots taken of the DDS website are

attached hereto as Exhibit G.

       41.     In light of their conduct to date, it is clear that Defendants are currently and intend

to continue offering electronic filing of tax returns at the Franchise Location, and using Liberty’s

trade secrets in violation of the non-compete and non-solicitation covenants in the Franchise

Agreement.

       42.     Upon information and belief, Defendant is currently and will continue to offer

electronic filing of tax returns at the former Franchise Location, and use Liberty’s trade secrets in

violation of the non-compete and non-solicit covenants in the Franchise Agreement.

                                             COUNT I
                                Breach of the Franchise Agreement
                                        (Equitable Claim)

       43.     Liberty repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

       44.     The Franchise Agreement is valid and enforceable.

       45.     Liberty has performed every obligation and condition required under the Franchise

Agreement.

       46.     In Section 6(g) of the Franchise Agreement, Mr. DaSilva agreed that all computers

used in the Franchised Business would only use Liberty’s software for preparing and electronically

filing tax returns. See Ex. A § 6(g).

       47.     In Sections 9 and 10 of the Franchise Agreement, Mr. DaSilva agreed to post-

termination obligations, including non-compete and non-solicitation covenants. See Ex. A.

       48.     Upon termination of the Franchise Agreement, Mr. DaSilva failed to transfer to

Liberty the phone numbers used in connection with the Franchised Business, return to Liberty the




                                                 10
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 11 of 21




confidential Operations Manual, and deliver to Liberty all copies of customer records and

information.

       49.     On information and belief, Mr. DaSilva has used, and continues to use, Liberty’s

Operations Manual and customer records to solicit customers to accept tax preparation services

after the term of the Franchise Agreement.

       50.     As set forth in paragraphs 32-42 above, since termination of the Franchise

Agreement, Mr. DaSilva has operated a tax return preparation business at the former Franchise

Location, in violation of the post-termination non-competition and non-solicitation provisions to

which he agreed.

       51.     Each of Mr. DaSilva’s foregoing breaches constitute a material breach of the

Franchise Agreement.

       52.     As a direct and proximate result of these breaches, Liberty has incurred and will

continue to incur substantial losses, fees, and expense for which Mr. DaSilva is liable.

       53.     As a result of Mr. DaSilva’s past, present, and potential breaches, Liberty has

suffered and in the absence of an injunction will continue to suffer actual, substantial, and

irreparable damages, including but not limited to:

               A.      Loss of customer goodwill and loyalty;

               B.      Loss of business opportunities and relationships to provide tax preparation
                       services and related services;

               C.      Loss of customers;

               D.      Loss of profits;

               E.      Loss of franchisee stability;

               F.      Loss of ability to sell other franchises;

               G.      Loss of value in confidential business information;



                                                 11
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 12 of 21




               H.     Loss of competitive advantage in the Territory, in and around Hyannis,
                      Massachusetts;

               I.     Attorneys’ fees; and

               J.     Cost of this action.

       54.     Liberty has been and will be irreparably harmed by Mr. DaSilva’s actions, and

monetary damages are an insufficient remedy in that it can only potentially quantify a limited loss

of customers, but cannot take into account the continuing irreparable damage to the value of

Liberty’s Confidential Information, goodwill, customer loyalty, and its ability to sell franchises,

all of which are caused by Mr. DaSilva’s ongoing violations.

       55.     Unless his wrongful conduct is enjoined, Mr. DaSilva is likely to continue to breach

his obligations by continuing to breach the non-competition and non-solicitation covenants,

continuing to use non-Liberty software on Franchised Business computers, and continuing to

disclose and use Liberty’s Confidential Information.

       56.     Mr. DaSilva’s wrongful conduct is imputed to DDS, the company which he controls

and through which he is operating his competing tax return preparation business, so DDS also

should be enjoined from continuing to participate in Mr. DaSilva’s breaches of his non-

competition and non-solicitation obligations.

                                        COUNT II
                    Breach of the Franchise Agreement (Monetary Claim)

       57.     Liberty repeats and re-alleges the foregoing paragraph as if fully set forth herein.

       58.     Mr. DaSilva breached § 4(d) of the Franchise Agreement by failing to pay royalties

due to Liberty under that provision, resulting in a delinquency of $507,728.21.

       59.     Pursuant to Sections 9(k) and 10 of the Franchise Agreement, Mr. DaSilva agreed

to the in-term and post-term non-competition and non-solicitation covenants. See Ex. A.



                                                12
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 13 of 21




        60.    Mr. DaSilva has been and is currently competing against Liberty and soliciting

customers at the Franchise Location, and then preparing and electronically filing income tax

returns on Franchised Business computers.

        61.    Mr. DaSilva has and will continue to solicit Liberty’s clients using the confidential

client contact information and records that Mr. DaSilva failed to deliver to Liberty in violation of

Section 9(g) and (h) of the Franchise Agreement.

        62.    Each of Mr. DaSilva’s foregoing breaches constitute a material breach of the

Franchise Agreement.

        63.    As a direct and proximate result of Mr. DaSilva’s breaches of Sections 9(k), 10(a),

and 10(b) of the Franchise Agreement and Section 5 of the Mutual Termination Agreement,

Liberty has suffered and will continue to suffer damages in an amount to be proven at trial, for

which Mr. DaSilva is liable, including but not limited to, compensatory damages, consequential

damages, and disgorgement of Mr. DaSilva’s profits.

                                         COUNT III
                                   Breach of Promissory Note

        64.    Liberty repeats and re-alleges the foregoing paragraph as if fully set forth herein.

        65.    On September 29, 2010, Mr. DaSilva signed the promissory note attached hereto

as Exhibit B (the “Promissory Note”), under which he promised to pay $40,000 plus interest to

Liberty as provided in the Promissory Note.

        66.    Mr. DaSilva breached and defaulted under the September 29, 2010 Promissory

Note.

        67.    Mr. DaSilva breach of the September 29, 2010 Promissory Note has damaged

Liberty, as Mr. DaSilva currently owes Liberty at least $13,367, plus continuing interest, under

the Promissory Note.



                                                13
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 14 of 21




                                          COUNT IV
                                       Guaranty Obligation

       68.      Liberty repeats and re-alleges the foregoing paragraph as if fully set forth herein.

       69.      On December 11, 2014, Mr. DaSilva signed the Accounts and Notes Receivable

Guaranty Agreement attached hereto as Exhibit C (the “Guaranty”), under which Mr. DaSilva

guaranteed a $52,500 promissory note that the primary obligor executed in favor of Liberty when

that individual purchased from Mr. DaSilva another Liberty franchise business located in Revere,

Massachusetts (not the Franchised Location at issue in this action).

       70.      The primary obligor defaulted under that promissory note, and Mr. DaSilva has not

satisfied his obligations under the Guaranty.

       71.      Mr. DaSilva failure to satisfy his obligation under the Guaranty has damaged

Liberty, and Mr. DaSilva currently owes at least $28,508, plus continuing interest, to Liberty under

the Guaranty.

                                           COUNT V
                          Violation of Defend Trade Secrets Act of 2016

       72.      Liberty repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

       73.      The Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., provides a private civil

action for the misappropriation of a trade secret that is related to a product or service used in, or

intended for use in, interstate or foreign commerce.

       74.      Liberty owns numerous trade secrets, including but not limited to, their respective

Operations Manuals, training manuals, training programs, methods of operation, marketing

strategies, marketing programs, customer lists, and customer information.




                                                 14
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 15 of 21




       75.     Each of Liberty’s trade secrets derive independent economic value from not being

generally known to, and not being readily ascertainable through proper means by, another person

who can obtain economic value from the disclosure or use of the information.

       76.     Liberty’s trade secrets are not readily ascertainable by the public as they are

disclosed only to franchisees in the operation of a franchised business pursuant to a franchise

agreement.

       77.     Franchisees are licensed to use the trade secrets only pursuant to the Franchise

Agreement in the operation of a Liberty franchise to provide paid tax preparation and related

services for customers.

       78.     During Mr. DaSilva’s operation of the Franchised Business, Liberty disclosed its

trade secrets to Mr. DaSilva for the sole purpose of operating the Franchised Business pursuant to

the Franchise Agreement.

       79.     Liberty has taken extensive measures to preserve and protect these trade secrets for

the purpose of maintaining their competitive advantage in the marketplace.

       80.     The Franchise Agreement explicitly provide for the protection of the above

referenced trade secrets, including requiring the delivery of all originals and copies of the

confidential Operations Manual and customer lists and records to Plaintiff upon expiration,

termination, or nonrenewal of the Franchise Agreement, requiring former franchisees and their

representatives to maintain the confidentiality of the information, and requiring former franchisees

and their representatives to never use the information for any purpose other than operating a

franchised business pursuant to the Franchise Agreement.

       81.     Pursuant to Section 9(i) of the Franchise Agreement, Mr. DaSilva agreed that upon

termination of the Franchise Agreement, he would never use, disclose, or permit the use or




                                                15
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 16 of 21




disclosure of Liberty’s trade secrets in any manner whatsoever, and that he would return all

confidential information including trade secrets upon termination.

       82.       Mr. DaSilva has failed to return Liberty’s confidential and proprietary information

and trade secrets including, but not limited to, their Operations Manual and all updates thereto and

all copies of customer lists, contact information, and records.

       83.       Based on his failure to return Liberty’s confidential information and operating out of

the former Franchise Location, Liberty is informed and believes that Mr. DaSilva has used and is

using Liberty’s confidential information and trade secrets during and after the termination of the

Franchise Agreement in connection with tax preparation done to divert revenues from Liberty, and

Liberty has not and would not consent to or authorize such use.

       84.       Mr. DaSilva misappropriated and/or disclosed Liberty’s trade secrets for his own

economic benefit and with the intention and knowledge that his conduct would injure Liberty by,

for example, causing Liberty to lose any customers successfully solicited by Defendants.

       85.       As a direct and proximate result of Mr. DaSilva’s willful, improper, and unlawful

disclosure and use of Liberty’s trade secrets, Liberty has suffered and will continue to suffer

irreparable injury.

       86.       Pursuant to 18 U.S.C. § 1836(b)(3)(A), Defendants’ actual and threatened use and

misappropriation of Liberty’s trade secrets should be enjoined from further disclosure or use of

Liberty’s trade secrets.

       87.       Defendants’ misappropriation of Plaintiffs trade secrets was and continues to be

willful and malicious - warranting an award of exemplary damages in accordance with 18 U.S.C.

§ 1836(b)(3)(C) and an award of reasonable attorneys’ fees in accordance with 18 U.S.C. §

1836(b)(3)(D).




                                                  16
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 17 of 21




        88.        Liberty further is entitled to a civil seizure remedy under the DTSA, and request

that the Court enter an order providing for the seizure of Liberty’s property, including Liberty’s

Operations Manual and any updates thereto and Liberty’s customer records and information.

                                            COUNT VI
                                        Common Law Conversion

        89.        Liberty repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

        90.        Liberty owns and has the right to possess the following properties by virtue of the

Franchise Agreement:

       A.     Any copies, including electronic copies and media, of lists and other sources of
information containing the names, addresses, e-mail addresses, or phone numbers of customers
who patronized the Franchised Business;

        B.       Any copies, including electronic copies and media, containing, customer tax
returns, files, and records; and

        C.         The copy of the Operations Manual and any updates.

        91.        Mr. DaSilva was authorized to use and possess the aforementioned property while

operating the former Franchised Businesses pursuant to the Franchise Agreement.

        92.        Pursuant to Section 9 of the Franchise Agreement, upon termination of the

Franchise Agreement, Mr. DaSilva was required to transfer and deliver all of the aforementioned

property to Liberty. See Ex. A.

        93.        As of the date of this filing, Mr. DaSilva has not returned the confidential

Operations Manual and any updates thereto, copies of Liberty’s customer records, lists, and

information. As such, Mr. DaSilva is intentionally interfering with Liberty’s use and enjoyment

of its property.

        94.        Mr. DaSilva has converted Liberty’s property for his financial gain through the

solicitation of Liberty’s customers to compete directly with Liberty for tax preparation services.




                                                    17
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 18 of 21




       95.     Mr. DaSilva’s interference with Liberty’s property by not transferring or delivering

it to Liberty has deprived Liberty of its possession and use of the aforementioned property.

       96.     As a direct and proximate result of Mr. DaSilva’s conversion of Liberty’s property,

Liberty has suffered damages and will continue to suffer damages, for which Mr. DaSilva is liable,

until the aforementioned property is delivered and returned to Liberty.

                                         COUNT VII
                                       Unfair Competition

       97.     Liberty repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

       98.     Defendant improperly uses and will likely continue to use Liberty’s Confidential

Information in furtherance of his tax preparation business, which competes with Liberty out of the

former Franchise Location, and uses the same computers as the former Franchised Business.

       99.     Defendant is intentionally attempting to deceive Liberty’s current and prospective

customers for Defendants’ business gain.

       100.    As a direct and proximate result of Defendant’s actions, Liberty has suffered and

will continue to suffer irreparable injury and is entitled to monetary damages in an amount to be

determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Liberty prays for judgment against Defendant Dennis DaSilva as follows:

       1.      For the following injunctive relief:

               A.      Enjoin Defendants from directly or indirectly, for a fee or charge, preparing
                       or electronically filing income tax returns, or offering Financial Products
                       (as defined in the Franchise Agreement), within the Territory (as defined in
                       the Franchise Agreement) or within twenty-five (25) miles of the
                       boundaries of the Territory;

               B.      Enjoin Defendants from directly or indirectly soliciting any person or entity
                       served by any of their prior Liberty offices within the last twelve (12)
                       months that they were a Liberty franchisee, for the purpose of offering such



                                                18
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 19 of 21




                      person or entity, for a fee or charge, income tax preparation, electronic filing
                      of tax returns, or Financial Products (as defined in the Franchise
                      Agreement);

              C.      Enjoin Defendants from using or disclosing any of Liberty’s Confidential
                      Information (as defined in Section 12 of the Franchise Agreement),
                      including without limitation, methods of operations, customer information,
                      and marketing information;

              D.      Order Defendants to transfer to Liberty all telephone numbers, listings and
                      advertisements used in relation to the Franchised Business;

              E.      Order Defendants to deliver to Liberty any original and all copies, including
                      electronic copies and media, of lists and other sources of information
                      containing the names, addresses, e-mail addresses, or phone numbers of
                      customers of the Franchised Business;

              F.      Order Defendants to deliver to Liberty any original and all copies, including
                      electronic copies and media, containing customer tax returns, files, and records;

              G.      Order Defendants to deliver to Liberty all copies of the confidential Operations
                      Manual and any updates;

              H.      Enjoin Defendants, and all those acting by, through, or in concert with them,
                      by immediate and permanent injunction, from using Liberty’s intellectual
                      property, including but not limited to its trademarks and trade dress, and
                      from otherwise engaging in unfair competition with Liberty;

              I.      Order Defendants, and all those acting by, through, or in concert with them,
                      by immediate and permanent injunction, to comply with the post-
                      termination obligations set forth in the Franchise Agreement; and

              J.      Order Defendants, and all those acting by, through, or in concert with them,
                      by immediate and permanent injunction, to comply with the non-compete
                      and non-solicitation provisions set forth in the Franchise Agreement.

       2.     For an accounting of Defendant’s revenues and profits for all tax return preparation

and electronic filing performed since January 1, 2018;

       3.     For a monetary award against Defendants in an amount to be proven at trial,

including, but not limited to, compensatory damages, expectancy damages, punitive damages, and

disgorgement of profits;




                                                19
         Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 20 of 21




       4.      For a monetary award against Mr. DaSilva for Liberty’s attorneys’ fees and costs,

in an amount to be proven at trial;

       5.      For pre- and post-judgment interest; and

       6.      For such other relief as the Court deems just and appropriate.



Date: December 29, 2020.
                                                     Respectfully Submitted,

                                                     PLAINTIFF JTH TAX LLC D/B/A
                                                     LIBERTY TAX SERVICE

                                                     By its attorneys,

                                                     /s/ James L. Messenger
                                                     James L. Messenger, BBO #547236
                                                     jmessenger@grsm.com
                                                     John W. Moran, BBO #664914
                                                     jmoran@grsm.com
                                                     Brian J. Wall, BBO #688278
                                                     bwall@grsm.com
                                                     857-263-2000
                                                     Gordon Rees Scully Mansukhani, LLP
                                                     21 Custom House Street, 5th Floor
                                                     Boston, MA 02110


                                                     Peter G. Siachos (Of Counsel)
                                                     psiachos@grsm.com
                                                     Gordon Rees Scully Mansukhani, LLP
                                                     18 Columbia Turnpike
                                                     Suite 220
                                                     Florham Park, NJ 07932
                                                     973-549-2500




                                               20
Case 1:20-cv-12294-FDS Document 1 Filed 12/29/20 Page 21 of 21
